DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see REMARKS, filed on 04/07/2021, with respect to the rejections of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Guo et al., (Pub. No.: US 2020/0228247 A1), in view of El Hamss, (WO 2020/068973 A1), and further in view of Loehr et al., (Pub. No.: US 2018/0139724 A1) have been fully considered and are persuasive.  Therefore, the final rejection dated 02/19/2021 has been withdrawn.  

Allowable Subject Matter
3.	Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance: The arguments found to be persuasive.
The main reason for the allowance of the claims is the inclusions of the limitations in claims 1 and 11 which are not found in cited references.  Further, the prior arts on record do not suggest following:
“the first device sets or indicates disable SL Hybrid Automatic Repeat Request (HARQ) feedback in a SCI when the first device does not have data associated with one or more sidelink logical channels available for transmitting to the second device”

the first device sets or indicates enable SL HARQ feedback in a SCI when the first device has data associated with one or more sidelink logical channels available for transmitting to the second device and the data associated with the one or more sidelink logical channels is configured with enabling SL HARQ feedback”
Thus, the claims being interpreted in light of applicant’s disclosure and in view of persuasive arguments are found to distinguish over the arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086.  The examiner can normally be reached on 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463